We answer the objection of the defendant to the amendment of the record, in the language of this Court in State v. Upton, 1 Dev., 513. "It would be a serious obstruction to the administration of justice if transcripts sent from one Court to another, sometimes loosely made up, could not be amended by the original record. It is every day practice to do so, and it is consistent with principle." Of course it can make no difference at what time during the term the amendment is made.
The defendant has no just ground of complaint either to the charge or the rulings of his Honor.
In Jackson's case, 45 N.C. 305, the defendant took advantage of the drunken condition of the prosecutor to abstract his money from his person. Here the defendant first administered drugged liquor, which had the effect almost immediately to make the prosecutor, in the language of the witness, "as limber as a dish-rag," and then took his money.
We think it was clearly competent to show the condition of the prosecutor for sometime thereafter, to establish :
1. The fact that he had been drugged.
2. To show the potency of the drug administered.
The record states that no point was made as to the identity of the money, and indeed it would have been useless to have made the point after the voluntary confession of the defendant to the officer that he had taken the prosecutor's money, and would return it rather than go to jail.
There is no error. This will be certified, c.
PER CURIAM.                              Judgment affirmed. *Page 362